Title: To Thomas Jefferson from Richard Claiborne, 2 April 1781
From: Claiborne, Richard
To: Jefferson, Thomas



Sir
Richmond 2d. April 1781.

Yesterday I received an order from Major General Baron Stuben, to immediately get ready Saddles and Accoutrements for 300 horses; also to lay in a large Magazine of Forage at Petersburg. As this Business cannot by any means in my possession be effected I beg leave to entreat your Excellency again for a Warrant on the Treasury for the sum you mean to appropriate to my department. Money is wanted for every Operation, and I shall undoubtedly fail without it. One of my Assistants is now with me and cannot return to his Post without a supply of Cash.
I have the honor to be with great Respect Your Excellency’s Most obedient Humble Servt.,

Rd. Claiborne DQMr.S.V.

